Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I, claims 1-3 in the reply filed on 11/29/2022 is acknowledged.
Claims 4-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Hiraoka et al., U.S. Patent App. Pub. No. 2016/0265129 A1 [hereinafter Hiraoka] as evidenced by Godfrey et al., U.S. Patent App. Pub. No. 2016/0298254 A1 [hereinafter Godfrey].
The body of the claim is generally written with parentheses following the limitations indicating the prior art’s teachings and/or examiner notes.

Claim 1. A film forming method for forming a metal film from metal ions contained in an electrolytic solution on a surface of a substrate by depositing metal on the surface of the substrate by electroplating or electroless plating (electroplating a film from metal ions in solution; Hiraoka abstract, figs. 3-5b), the film forming method comprising at least: 
placing the substrate on a mount base (placing base B on mounting base 21; Hiraoka [0081]-[0089], figs. 3-5b);
while (the order of operations is obvious in light of the fact that Hiraoka also suppresses air between the solid electrolyte membrane 13 and the base B; id., see also MPEP § 2144.04(IV)(C) (stating that the “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.”)) sucking a gas between the substrate and a porous film from a suction port of a suction passage formed on the mount base (valve 28-1 is opened first allowing the suction of air/gas into the passage between the suction pump 24 and the junction where membrane suction path 23 and base suction path 27 intersect; Hiraoka [0073], [0081]-[0089], figs. 3-5b), moving the porous film toward the substrate and bringing the porous film into contact with the surface of the substrate (casing 15 placed on base B; Hiraoka [0081]-[0089], figs. 3-5b);
interrupting the suction passage in a state where the porous film is in contact with the surface of the substrate (base suction port 27a may be stopped after the suction is started, thus stopping base suction part 27a would “interrupt” the passage between the suction pump 24 and the junction where membrane suction path 23 and base suction path 27 intersect by slowing the flow; Hiraoka [0088]-[0089]; figs. 3-5b; see also Godfrey [0049] (using “interrupts” as meaning “slowing”); and
in a state where the suction passage is interrupted, allowing the electrolytic solution to pass through the porous film while the porous film is pressed against the substrate with a fluid pressure of the electrolytic solution (metal solution L impregnates the membrane; Hiraoka [0052], figs. 3-5b) and depositing the metal from the metal ions contained in the passed electrolytic solution on the surface of the substrate, thereby forming the metal film on the surface of the substrate (metal ions deposit metal film F on surface of base B; Hiraoka [0089], figs. 3-5b).

Claim 2. Hiraoka is silent on the film forming method for forming a metal film according to claim 1, wherein: allowing the interrupted suction passage to be communicated to atmosphere after the forming the metal film; and separating the porous film from the substrate after the suction passage is communicated to the atmosphere.
However, Hiraoka’s captured air must go somewhere. It was known to a person having ordinary skill in the art that venting excess air to the environment was a known way to get rid of excess air. It would have been expedient and would require less storage space to get rid of the air as it is collected. Thus it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method by venting the air to the atmosphere to dispose of the excess air as it is collected.
Also, a person having ordinary skill in the art would have known that the base B must have been separated at some point from the porous film. Thus it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method by separating the porous film before the filing date of the invention in order to take out the base B.

Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over Hiraoka as applied to claim 1 above, and further in view of Yang et al., U.S. Patent App. Pub. No. 2004/0016636 A1 [hereinafter Yang].
Claim 2. Alternatively to the previous claim 2 rejection of the allowing step, Yang teaches venting air to the atmosphere. Yang [0031], fig. 5.
Thus it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method by venting the air to the atmosphere to dispose of the excess air.

Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Hiraoka as applied to claim 1 above, and further in view of Shimamura, U.S. Patent No. 4,348,267.
Claim 3. Hiraoka is silent on the film forming method for forming a metal film according to claim 1, wherein in the bringing the porous film into contact with the surface of the substrate, separating, from the gas, the electrolytic solution having been sucked into the suction passage together with the gas during suction of the gas.
However, it would have been expected that since membrane suction ports 23a has a strong suction on the solid electrolyte membrane 13 that gas and solution from the membrane would be sucked in. Hiraoka [0060], fig. 3.
Shimamura teaches a method comprising using a gas-liquid separating means 68 in order to recover the plating solution and recycling the plating solution. Shimamura abstract, col. 7 ll. 5-17, fig. 6.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Shimamura’s method comprising using a gas-liquid separating means in order to recover and recycle the plating solution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hosung Chung whose telephone number is (571) 270-7578. The examiner can normally be reached Monday-Friday, 9 AM - 6 PM CT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
 
/HO-SUNG CHUNG/Examiner, Art Unit 1794